DETAILED ACTION
This action is responsive to the following communications: the amendment filed on May 14, 2022.
Claims 1-4,6-7,9-15, 17, and 19 are pending. Claims 1, 10 and 11 are independent. Claims 1, 9, and 10 are amended. Claims 5, 8, 16, and 18 are cancelled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant's submission filed on 05/14/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 19 both contain the same limitations of "a fuse circuit connected to a phase link circuit of the plurality of phase link circuits on an input side, the fuse circuit being configured to disconnect the associated commutation cell from the DC voltage".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,6-7, 9-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable White et al (US 20150343911 A1) in view of Shen et al (US 2017 / 0317576) further in view of Schnetzka (US 7619906).
Regarding independent claim 1, White et al teach that a circuit arrangement of a converter (Fig. 1 and Fig. 2: 208) for electrically supplying a multiphase electric motor, the circuit arrangement comprising:
a plurality of phase link circuits (Fig.1: 114,116), the plurality of phase link circuits being DC voltage supplied (Fig.1: 130); and
a plurality of inverter circuits (Fig.1: 110a, 110b; 106b, 106c) electrically connected to the plurality of phase link circuits (114,116), respectively,
wherein a respective phase link circuit (Fig. 1: 102) and inverter circuit (110a) are present for each phase and jointly form a commutation cell and 
White et al fail to teach but Shen et al teaches that wherein each phase link circuit of the plurality of phase link circuits has at least one capacitor (Fig. 1: Cdcaux and [0021] ).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of White  et al. with the teachings of Shen et al, since the modification is merely a simple coupling with   a capacitor between two nodes of a phase link circuits which is one known element  according to KSR, and it would have yielded only predictable result (e.g. see Shen et al  [0021]; reducing ripple voltages and current; “the ripple voltage and the ripple current of the bus capacitor of the three-level circuit module 2 are reduced”) to a person having ordinary skill in the art .
White et al and Shen et al   fail to teach but Schnetzka teaches that a fuse circuit (Fig.4A: 406) connected to a phase link circuit of the plurality of phase link circuits (Fig.4A: +Bus, -Bus) on an input side, the fuse circuit being configured to disconnect the associated commutation cell from the DC voltage (Col. 7, lns. 25-30).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of White et al and Shen et al with the teachings of Schnetzka, since the modification is merely a simple decoupling with   plurality of inverter circuits(driver)  between input power source and  load circuits which is one known element  according to KSR, and it would have yielded only predictable result (e.g. see Schnetzka Col. 7, lns. 20-26; “to adjust an input Voltage (either up or down) from the AC power source 102 to a desired input voltage”) to a person having ordinary skill in the art.

Regarding claim 2, White et al teach that a collective link circuit (Fig. 1: 114,116,102,104), to which the plurality of phase link circuits is connected in parallel. 

Regarding claim 3, White et al teach that wherein an inverter circuit (Fig. 1: 110a) of the plurality of inverter circuits is formed by power semiconductor switches (Fig. 1: 106b, 106c) in a half-bridge circuit.

Regarding claim 4, White et al teach that wherein an inverter circuit of the plurality of inverter circuits is formed by power semiconductor switches in an H-bridge circuit (Fig. 1 and [0017]; “s shown in FIG. 1, a power converter 100 includes a plurality of phases, e.g. H-bridges 110 a, 110 b and 110 n”).

Regarding claim 6, White et al disclose that wherein the collective link circuit has at least one second capacitor ([0024]; “the reduced switching losses tend to enable faster switching frequencies and smaller filtering inductors and capacitors, thereby increasing both efficiency and power density of the power converter”).

 Regarding claim 7, White et al disclose that a control logic circuit configured and programmed to control an inverter circuit of the plurality of inverter circuits (Fig.2: 204 and [0025]; “204 can be bi-directional, e.g. power can flow from generator 202 to motor 210 or from motor 210 to generator 202”).

Regarding independent claim 9, White et al teach that an arrangement comprising:
a circuit arrangement of a converter for electrically supplying a multiphase electric motor (Fig.2:210), the circuit arrangement comprising:
a plurality of phase link circuits (Fig. 1: 114,116), the plurality of phase link circuits being DC voltage (Fig. 1: 130) supplied;
a plurality of inverter circuits (Fig.1: 110a,110b; 106b,106c) electrically connected to the plurality of phase link circuits, respectively, wherein a respective phase link circuit and inverter circuit are present for each phase and jointly form a commutation cell (110a); and
a central control unit (Fig.2: 214,215) electrically connected to the control logic circuit and configured and programmed to drive the control logic circuit; and 
White et al fail to teach but Shen et al teach that wherein each phase link circuit of the plurality of phase link circuits has at least one capacitor (Fig. 1: Cdcaux and [0021]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of White  et al. with the teachings of Shen et al, since the modification is merely a simple coupling with   a capacitor between two nodes of a phase link circuits which is one known element  according to KSR, and it would have yielded only predictable result (e.g. see Shen et la  [0021]; reducing ripple voltages and current; “the ripple voltage and the ripple current of the bus capacitor of the three-level circuit module 2 are reduced”) to a person having ordinary skill in the art .
White et al and Shen et al   fail to teach but Schnetzka teaches that a control logic circuit (Fig.4: 308) configured and programmed to control an inverter circuit (Fig. 4: 104) of the plurality of inverter circuits (Fig. 4A:202).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of White et al and Shen et al with the teachings of Schnetzka, since the modification is merely a simple controlling  the  plurality of inverter circuits(VSD)  between input power source and  motor which is one known element  according to KSR, and it would have yielded only predictable result (e.g. see Schnetzka Col. 7, lns. 20-26; “to adjust an input Voltage (either up or down) from the AC power source 102 to a desired input voltage”) to a person having ordinary skill in the art .

Regarding independent claim 10, White et al teach that an aircraft ([0002]; “aircraft energy generation and propulsion.”) comprising:
an arrangement (Fig. 2) comprising:
a circuit arrangement of a converter (Fig. 1) for electrically supplying a multiphase electric motor (Fig. 2: 210), the circuit arrangement comprising:
a plurality of phase link circuits (Fig.1: 114,116), the plurality of phase link circuits being DC voltage supplied;
a plurality of inverter circuits (Fig.1: 110a,110b; 106b,106c) electrically connected to the plurality of phase link circuits, respectively, wherein a respective phase link circuit and inverter circuit are present for each phase and jointly form a commutation cell; and
a central control unit (Fig.2: 214,215) electrically connected to the control logic circuit and configured and programmed to drive the control logic circuit; and
at least one electrically driven engine supplied by the circuit arrangement ([0002]; “aircraft energy generation and propulsion.”).
; and 
White et al fail to teach but Shen et al teach that wherein each phase link circuit of the plurality of phase link circuits has at least one capacitor (Fig. 1: Cdcaux and [0021] ).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of White  et al. with the teachings of Shen et al, since the modification is merely a simple coupling with   a capacitor between two nodes of a phase link circuits which is one known element  according to KSR, and it would have yielded only predictable result (e.g. see Shen et la  [0021]; reducing ripple voltages and current; “the ripple voltage and the ripple current of the bus capacitor of the three-level circuit module 2 are reduced”) to a person having ordinary skill in the art .
White et al and Shen et al   fail to teach but Schnetzka teaches that a control logic circuit (Fig.4: 308) configured and programmed to control an inverter circuit (Fig. 4: 104) of the plurality of inverter circuits (Fig. 4A:202).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of White et al and Shen et al with the teachings of Schnetzka, since the modification is merely a simple controlling  the  plurality of inverter circuits(VSD)  between input power source and  motor which is one known element  according to KSR, and it would have yielded only predictable result (e.g. see Schnetzka Col. 7, lns. 20-26; “to adjust an input Voltage (either up or down) from the AC power source 102 to a desired input voltage”) to a person having ordinary skill in the art.

Regarding independent  claim 11, White  et al disclose that a  method for operating a circuit arrangement (Fig. 2), of a converter (Fig. 1) for electrically supplying a multiphase electric motor (Fig. 2: 210), the circuit arrangement comprising a plurality of phase link circuits(Fig. 1: 114,116),  the plurality of phase link circuits being DC voltage supplied, and a plurality of inverter circuits (Fig.1: 110a,110b; 106b,106c)  electrically connected to the plurality of phase link circuits, respectively, wherein a respective phase link circuit and inverter circuit are present for each phase and jointly form a commutation cell (Fig. 1110a), the method comprising:
generating a polyphase AC voltage of variable amplitude and frequency from the DC voltage (Fig. 2: DC; 214 to AC; 216).
White et al fail to teach but Shen et al teaches that wherein each phase link circuit of the plurality of phase link circuits has at least one capacitor (Fig. 1: Cdcaux and [0021]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of White  et al. with the teachings of Shen et al, since the modification is merely a simple coupling with   a capacitor between two nodes of a phase link circuits which is one known element  according to KSR, and it would have yielded only predictable result (e.g. see Shen et al [0021]; reducing ripple voltages and current; “the ripple voltage and the ripple current of the bus capacitor of the three-level circuit module 2 are reduced”) to a person having ordinary skill in the art .
Regarding claim 12, White et al teach that further comprising electrically supplying the multiphase electric motor with the polyphase AC voltage (Fig. 2:”AC”).

Regarding claim 13, White et al teach that wherein the circuit arrangement further comprises a collective link circuit, to which the plurality of phase link circuits are connected in parallel (Fig. 1: 110a,110b are collective link circuit in parallel).

Regarding claim 14, White et al teach that wherein an inverter circuit (Fig. 1: 110a) of the plurality of inverter circuits is formed by power semiconductor switches (Fig. 1: 106b, 106c) in a half-bridge circuit.

Regarding claim 15, White et al teach that wherein an inverter circuit of the plurality of inverter circuits is formed by power semiconductor switches in an H-bridge circuit (Fig. 1 and [0017]; “s shown in FIG. 1, a power converter 100 includes a plurality of phases, e.g. H-bridges 110 a, 110 b and 110 n”)

Regarding claim 17, White et al teach that wherein the collective link circuit has at least one second capacitor ([0024]; “the reduced switching losses tend to enable faster switching frequencies and smaller filtering inductors and capacitors, thereby increasing both efficiency and power density of the power converter”).
White et al fail to teach but Shen et al teaches that wherein the respective at least one capacitor is at least one first capacitor, and wherein the collective link circuit has at least one second capacitor. (Fig. 1: Cdcaux and [0021] in the second CHB).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of White  et al. with the teachings of Shen et al, since the modification is merely a simple coupling with   a capacitor between two nodes of a phase link circuits which is one known element  according to KSR, and it would have yielded only predictable result (e.g. see Shen et al  [0021]; reducing ripple voltages and current; “the ripple voltage and the ripple current of the bus capacitor of the three-level circuit module 2 are reduced”) to a person having ordinary skill in the art .

Regarding claim 18, White et al teach that, wherein the circuit arrangement further comprises a control logic circuit configured and programmed to control an inverter circuit of the plurality of inverter circuits (Fig.2: 204 and [0025]; “204 can be bi-directional, e.g. power can flow from generator 202 to motor 210 or from motor 210 to generator 202”).

Regarding claim 19, White et al teach that wherein the circuit arrangement further comprises a fuse circuit (Fig. 1: 106a or 106d) connected to a phase link circuit of the plurality of phase link circuits on an input side, the fuse circuit being configured to disconnect the associated commutation cell from the DC voltage.




Response to Arguments
Applicant’s arguments with respect to claims 1-4,6-7,9-15, 17, and 19 have been considered but are moot because the arguments do not apply to new combinations of references including new prior art being used in the current rejection. The new grounds of rejection are necessitated by amendment.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846